Rose, J.,
dissenting.
The Wayne County Agricultural Society was a creature of statute. It came into existence for a definite purpose. It was not a money-making corporation. It was above the aim of pecuniary individual enterprise, Its field of influence was in a farming community. Its object was the promotion of agriculture, stock-raising, horticulture, and the mechanical arts. Its principal duties were .necessarily of a public nature*, and it was properly the object of public solicitude. The legislature provided for its organization and maintenance. Its technical status is immaterial, since in any view* it was in some aspect an agency of government. The county was authorized to appropriate public money for its benefit. Grounds and improvements for holding annual fairs were purchased by joint contributions of private individuals and the public. Some of the expenses of holding fairs were derived from the same source. There was no reason why public-spirited citizens who were interested in the improvement of a farming community should not be allowed to make voluntary contributions for that purpose upon terms prescribed by statute. Every item so contributed was, under the statute, voluntary. In making them, each *269contributor entered into a contract with tbe public to participate in a public agency, and the statutes were by construction parts of the agreements so made. The statute was an open book. Every contributor knew the terms prescribed by law and agreed to them. He knew before generosity prompted him to join in the creation of a public fund that the property purchased with it would be held in trust for the county, after abandonment of its use for the purposes of a fair. The statute said so, and that provision remained in force during the entire existence of the society named. There is no question of forfeiture or confiscation in the case. The Wayne County Agricultural Society held fairs from 1885 until 1901. Later it abandoned the purposes of its existence and was dissolved. The trust property, consisting of the fair grounds and improvements, became valuable. What shall be done with it? That was the question to be considered.
It seems clear to my mind that the question is answered in unequivocal terms by the statute, which is by construction embodied in all the contracts between the public and those who voluntarily created the fund with which the real estate in controversy was purchased and improved. “In all cases, when such county agricultural societies shall be dissolved, or neglect, for the space of two years, to discharge the duties devolving upon them by law, or cease to exist,” says the statute, “in any county where payments have been made for real estate, or improvements upon such real estate, for the use of any agricultural society, then all such real estate and improvements shall vest in fee simple in the county maJcing such payment, and the district court of said county, upon proof thereof, shall, upon petition of said county board, make a proper decree vesting the title to such property in said county.” In my opinion, this language is too plain for construction. It means, as applied to the facts of this case, that the “real estate and improvements” constituting the fair grounds is in equity the property of the county. If any ground for construction existed, however, the interpretation of the majority is *270erroneous. The statute- as a whole shows that the funds witli which the fair grounds -were purchased and improved were intended for a public purpose. The fund originally contributed by the county for improvements became, for the purposes of holding fairs, as much a part of the real estate as the land itself. When the society and those acting for it appealed to the county for aid, they proclaimed the public character of the undertaking. When the county contributed funds, it asserted the same fact. When the funds were received from the county, they were accepted as public funds. They could not be lawfully collected from taxpayers for a private purpose. The real estate being in fact public property held in trust for the county, it should be decreed to be the county’s property upon the extinguishment of the trust by abandonment. The statute, as I read it, says so; but, conceding the language quoted to be ambiguous, all the legislation on the subject indicates an abiding purpose on the part of the lawmakers to keep public property used for agricultural purposes under the control of a public agency, and to transfer the title to the public after the original use terminates. The legislature's© understood its own enactments, and that intention is shown by the amendment of 1905. Laws 1905, ch. 2.
A manifest purpose of the statute is the perpetuation of agricultural societies. The act should be construed with this end in view. Increase in the value of land used for fairs was inevitable. If the title is held in trust for the incorporators or stockholders of agricultural societies, there will be a temptation to abandon the fairs, sell the fair grounds, and distribute the profits among themselves. This would defeat the evident purposes of legislation. To prevent such a result and to continue the public agency established to promote the interests of agriculture, the legislature wisely made provision for decreeing the land to be the property of the county. It is apparent, therefore, that the construction of the majority defeats the legislative will.
*271Even if the construction of the majority were correct, however, no sufficient reason can be given for allowing the .county to recover the amount contributed by it, with interest, while the shareholders are allowed to distribute among themselves the profits on their contributions. In a suit in equity involving property rights, the same rules should be applied to all the parties, though one of them is a county. I do not approve the doctrine Avhicli gives the public what it contributed to a common fund, with statutory interest, and distributes the remainder with accruing profits, to individual contributors.